                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF WISCONSIN
                                   GREEN BAY DIVISION

                                               :
                                               :
Caterina Schmidt,
                                               :
                     Plaintiff,                :
                                               :
              v.
                                               : Civil Action No.: 1:18-cv-00223-WCG
                                               :
                                               :
Home Warranty Administrators, Inc dba
                                               :
Choice Home Warranty; and DOES 1-10,           :
inclusive,                                     :
                                               :
                     Defendants.               :


   NOTICE OF MOTION FOR DEFAULT JUDGMENT AGAINST DEFENDANT
 HOME WARRANTY ADMINISTRATORS, INC DBA CHOICE HOME WARRANTY

       PLEASE TAKE NOTICE that Plaintiff, Caterina Schmidt, hereby moves pursuant to

Fed. R. Civ. P. 55(b)(2) for a default judgment against Defendant Home Warranty

Administrators, Inc dba Choice Home Warranty. In support, Plaintiff respectfully submits the

accompanying Memorandum of Law and a Proposed Order.

Dated: March 14, 2019
                                           Respectfully submitted,

                                           By /s/ Amy L. Cueller
                                           Amy L. Cueller, #15052-49
                                           LEMBERG LAW LLC
                                           43 Danbury Road
                                           Wilton, CT 06897
                                           Telephone: (203) 653-2250
                                           Facsimile: (203) 653-3424
                                           Email: acueller@lemberglaw.com




        Case 1:18-cv-00223-WCG Filed 03/14/19 Page 1 of 2 Document 14
                                   CERTIFICATE OF SERVICE

        THIS IS TO CERTIFY that on March 14, 2019, a copy of the foregoing was served
electronically by the U.S. District Court for the Eastern District of Wisconsin Electronic
Document Filing System (ECF) and that the document is available on the ECF system. A copy
of the foregoing was also mailed by first-class mail, postage prepaid to the parties listed below:

Home Warranty Administrators, Inc dba Choice Home Warranty
1090 King Georges Post Road
Edison, NJ 08837

                                                     /s/ Amy L. Cueller
                                                     Amy L. Cueller, Esq.




         Case 1:18-cv-00223-WCG Filed 03/14/19 Page 2 of 2 Document 14
